Title: From Alexander Hamilton to John Ripley, 18 December 1799
From: Hamilton, Alexander
To: Ripley, John


          
            Sir,
            Phia. Der. 18—99
          
          I have received your letter of the eighth instant.
          You have put an improper erroneous construction upon my words in supposing them intended to convey censure on your conduct.
          My design I can assure you was simply to point out the proper channel of communication—
          W—
           Major Ripley —
        